El Juez Asociado Se>. Wole,
emitió la opinión del tribunal.
*524Amelia Velazquez estableció esta acción a nombre de su hijo menor de edad Miguel de Choudens y Velázquez. La materia objeto de la controversia es la herencia de Elisa Cintrón y Sánchez, que falleció bajo testamento en el año 1905, o, lo que es importante para nuestros fines, después de la reforma hecha ese año por la Legislatura en las leyes de herencia.
El testamento fné otorgado en 15 de julio de 1904. El hijo menor de edad en favor de quien esta acción se esta-blece tiene parentezco con la testadora en esta forma. El es el hijo natural reconocido de un hijo legítimo de dicha testadora. Miguel de Choudens y Velázquez, dicho menor, tenía un hermano y una hermana cada uno de los cuales era también hijo natural y reconocido por su padre que falleció antes que la testadora. Había dos cláusulas en el testamento de dicha testadora, a saber:
“Lega- cinco cuerdas de terreno del predio que corresponde a la testadora en el barrio de. Cuatro-Calles para pagar a la niña Isabel (Bebé) hija natural reconocida de su hijo Miguel de Choudens y Cintrón, .los derechos que con tal motivo puedan corresponder a dicha niña en los bienes de la testadora y si sobrase, que queda el sobrante a favor de la misma niña, la cual es hija de Rosita Torres. Del pro-pio modo y con referencia al niño Miguel también reconocido de su hijo Miguel, destina para cubrir en lo que alcance sus derechos el solar de la otorgante, doble, que ocupan actualmente Luisa Mingó y Julián Mata. Con dicho solar deberán cubrirse los derechos del refe-rido niño Miguel, hijo de Amelia Velázquez y los del otro niño Rafael, hijo también de la antes referida Rosita Torres. Si algo faltase lo cubrirán los herederos de la otorgante que más adelante designará. ’ ’
Esta acción la establece la madre, demandante nominal en este caso, no solamente para recobrar el solar específico referido para su hijo, sino también una supuesta porción hereditaria que ella alega existe y es en exceso del terreno específicamente dejádole por su abuelo natural. Los otros dos hijos naturales fueron hechos demandados en el pleito y también lo fué José Francisco de Choudens y Cintrón. Este *525último era hijo de la testadora y él y 1111a de sns hermanas eran los herederos con derecho a lo qne quedaba nombrados en el referido testamento. La dicha hermana falleció y de-signó a su hermano como a sn único heredero, de modo qne la única otra persona hoy que tiene cualesquiera derechos hereditarios en oposición a los de los hijos naturales, es dicho demandado José Francisco de Choudens y Cintrón.
La Corte de Distrito de Gnayama no estuvo conforme con la demandante en que su hijo tuviera algunos derechos hereditarios pero declaró probado que el solar dejádole por testamento no había sido traspasado a él o a su madre, y ordenó que fuera entregado. Ambas partes interpusieron recurso de apelación.
La demandante en apelación sostiene que su hijo tiene derechos hereditarios en exceso al solar legado a él. Basa ella esta alegación en dos fundamentos: primero, que la ley en vigor a la fecha de la muerte de la testadora convirtió a su referido hijo en un heredero, y segundo, que el testa-mento mismo revela la intención por parte de la testadora de que dicho hijo natural fuera uno de sus herederos.
El derecho del hijo menor de edad en este caso depende de la- proposición de que habiendo fallecido antes de él el padre, él tiene el derecho de representación del padre. Esta corte ha resuelto que en materia de sucesión intestada las leyes de 1905 confirieron al hijo natural reconocido el de-recho de suceder a su padre por representación. Ex parte Smith, 14 D. P. R. 664, y esta es todavía la ley, Ortiz v. Rivera, 26 D. P. R. 332. También es la ley que los derechos a la sucesión se rigen por la ley en vigor a la muerte del causante. Ex parte Smith, supra; Correa v. Correa, infra, 18 D. P. R. 117. En otros varios casos, Correa v. Correa, 18, D. P. R. 117; Rijos v. Peña, 19 D. P. R. 147; Rijos v. Folgueras, 19 D. P. R. 149, la corte ha resuelto que en ma-teria de sucesión testada el nieto natural no tiene tal de-recho de representación, o sea cuando el hijo natural era *526hijo de un hijo legítimo. Sostiene la demandante qne estas últimas decisiones se refieren a una época en la cual ni en la sucesión intestada ni en la testada el hijo menor no tenía derechos de representación, y la demandante insiste en que sería absurdo resolver que un hijo natural menor de edad tuviera derechos hereditarios por representación de su padre cuando no hay testamento, cuyos referidos derechos de-saparecerían por el mero otorgamiento del testamento. Sin embargo, entendemos que esta es la ley. Un testador tiene un claro derecho a dejar su propiedad a cualquier persona que le plazca, salvando los derechos de los herederos for-zosos. Puesto que un hijo natural, hijo de un hijo legítimo, no es tal heredero forzoso, su abuela natural tenía un per-fecto derecho a prescindir de todo derecho de representa-ción que dicho hijo natural pudiera haber tenido. El hijo natural tiene derecho a suceder a su padre a falta de una disposición testamentaria en contrario. Una persona podría otorgar un testamento después del año 1905 y hacer caso omiso enteramente de sus nietos, hijos naturales de un hijo legítimo.- Creemos que la Corte de Distrito de G-uayama procedió correctamente al resolver que a falta de una in-tención por parte de la testadora de hacer a estos hijos na-turales herederos suyos no tenían ellos ningún derecho de acuerdo con la ley, para reclamar tal herencia.
jPué la intención de la testadora hacer a estos nietos naturales herederos suyos? ¿Tuvo la intención de que estos nietos naturales tuvieran otros derechos que los que hubie-ran tenido en el caso de no haber ella otorgado testamento alguno? Estas cuestiones resultan complicadas debido a la redacción algo ambigua de. dicho testamento. Es evidente que la testadora o el que redactó el testamento tuvo la idea de que los nietos naturales como los que ahora consideramos tenían algunos derechos que una testadora no podía negar-les. La fecha del testamento es tal vez su explicación. Sos-tenemos, sin embargo, que no aparece del referido testamento *527la intención ele hacer estos hijos herederos de ella o de dar-les más de lo qne específicamente les legó. Una cosa es tener nna idea o creencia de qne las personas tienen ciertos dere-chos y otra tener el propósito de qne tal creencia se con-vierta en nna realidad. Doña Elisa Cintrón y Sánchez tnvo la intención de qne sns nietos naturales tuvieran ciertos bie-nes inmuebles, fneran o no sns derechos legales iguales a los legados específicos. Si sus pretendidos derechos lega-les eran inferiores a dichos legados, semejante hecho no po-día militar en contra de ellos. Por otra parte no se ha revelado ninguna intención de dar a ellos algo más, a menos qne en realidad tuvieran ellos, vigente el testamento, más derechos legales que los bienes legados. Creemos que esto se desprende de las cláusulas citadas, pero también por una razón algo diferente.
■Elisa Cintrón tenía dos hijos legítimos a la fecha del otorgamiento de su testamento, así como al ocurrir su falle-cimiento. Ella clara e inequívocamente tuvo la intención de que ellos fueran sus herederos. El deseo que tenía en su mente era dar a estos hijos legítimos todo lo que tenía ex-ceptuando los legados específicos hechos a sus nietos natu-rales y respetando también cualesquier derechos legales que tuvieran. Nos sentimos obligados a declarar en beneficio de los herederos legítimos que en el testamento debió haber aparecido claramente la intención de dar a estos hijos más del solar específico, legado. Si el testamento nada hubiera dicho sobre el particular referente a los nietos naturales ellos no hubieran tenido ningunos derechos. Expresar una creen-cia en contrario no puede alterar la situación.
El demandado José Francisco de Choudens también in-terpuso apelación por el fundamento de que la propiedad a la cual hubiera tenido derecho este menor por el legado directo de acuerdo con el testamento ya le había sido entre-gada. No puede haber duda alguna de que se otorgó una escritura traspasando la supuesta porción a la madre del *528hijo menor de edad, pero la madre y al parecer la corte cre-yeron que la propiedad realmente no había sido entregada.
La declaración de la madre fué al efecto de qne ella que-ría que se le entregara una escritura y parecía admitir el hecho de estar ella en posesión. Por otra parte, el principal demandado juró que la propiedad en realidad había sido entregada a ella desde mucho tiempo antes.
La demandante también alegó como error el no haber la corte permitido hacerse una enmienda en el juicio. En cierto-período del juicio se levantó la demandante-y solicitó que su hermano fúera hecho parte demandante. Entonces tam-bién dicho hermano solicitó que se le tuviera como parte demandante. La corte negó ambas peticiones. El deman-dado muy acertadamente dice que la cuestión de una en-mienda en medio del juicio es cosa que' pertenece a la sana discreción de la corte y no vemos que haya abusado de ella.
' La fecha de la entrega de la propiedad antes mencionada es algo dudosa. Por tanto, llegamos a la conclusión de que la sentencia debe ser revocada en tanto ordena la entrega de la propiedad pero debe devolverse el caso para que se determinen los frutos y productos, de haber algunos, durante el tiempo en que la demandante estuvo privada de la finca, si en realidad lo estuvo, y confirmada en los demás par-ticulares..

Confirmada la sentencia apelada en cuanto por ella se declara que él demandante no es heredero; revocándose en cuanto a la en-trega de la mitad del solar legado al mismo,, y se decreta que se le paguen las rentas de la mitad del solar, sin especial condenación de costas.

■ Jueces concurrentes: Sres. Presidente Hernández y Aso- - ciados del Toro, Aldrey y Hutchison.